In re Hattier, Craig J.; — Third Party; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. G, No. 90-20001; to the Court of Appeal, Fourth Circuit, No. 2001-CA-2245.
Denied.
CALOGERO, C.J., would grant in part only as to the issue of the substantive amendment to the judgment. In all other respects, denied.
JOHNSON, J., would grant in part only as to the issue of the substantive amendment to the judgment. In all .other respects, denied.
KNOLL, J., would grant in part only as to the issue of the substantive amendment to the judgment. In all other respects, denied.